[Cite as State v. Arnder, 2022-Ohio-481.]


                                        COURT OF APPEALS
                                   TUSCARAWAS COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :       JUDGES:
                                            :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                  :       Hon. William B. Hoffman, J.
                                            :       Hon. John W. Wise, J.
-vs-                                        :
                                            :
JOHN A. ARNDER                              :       Case No. 2021 AP 06 0012
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2020 CR 06 0247




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   February 18, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

KRISTINE W. BEARD                                   JACOB T. WILL
125 East High Avenue                                121 South Main Street
New Philadelphia, OH 44663                          Suite 520
                                                    Akron, OH 44308
Tuscarawas County, Case No. 2021 AP 06 0012                                             2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, John Arnder, appeals his May 6, 2021 conviction and

sentence by the Court of Common Pleas of Tuscarawas County, Ohio. Plaintiff-Appellee

is state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶ 2} On June 26, 2020, the Tuscarawas County Grand Jury indicted appellant

on two counts of aggravated trafficking in drugs in violation of R.C. 2925.03 and two

counts of corrupting another with drugs in violation of R.C. 2925.02. Said charges arose

after the overdose death of Johnathan Brinkman.

       {¶ 3} A jury trial commenced on March 16, 2021. The jury found appellant guilty

of the trafficking counts and not guilty of the corrupting counts. By judgment entry filed

May 6, 2021, the trial court merged the trafficking counts and sentenced appellant to

twelve months in prison.

       {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                            I

       {¶ 5} "THE JURY'S FINDING OF GUILTY AS TO THE OFFENSES OF

TRAFFICKING IN DRUGS WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE."

                                            II

       {¶ 6} "APPELLANT'S CONVICTIONS FOR TRAFFICKING IN DRUGS WERE

NOT SUPPORTED BY SUFFICIENT EVIDENCE IN VIOLATION OF THE DUE
Tuscarawas County, Case No. 2021 AP 06 0012                                              3


PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT TO THE UNITED STATES

CONSTITUTION AND ARTICLE I, SECTION 10, OF THE OHIO CONSTITUTION."

                                            III

      {¶ 7} "THE TRIAL COURT'S IMPOSITION OF THE MAXIMUM SENTENCE FOR

A FELONY TRAFFICKING IN DRUGS WAS NOT SUPPORTED BY THE RECORD OR

THE COURT'S FINDINGS."

                                           I, II

      {¶ 8} In his first and second assignments of error, appellant claims his convictions

were against the manifest weight and sufficiency of the evidence. We disagree.

      {¶ 9} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine "whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983). See also State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d

541 (1997). The granting of a new trial "should be exercised only in the exceptional case

in which the evidence weighs heavily against the conviction." Martin at 175.

      {¶ 10} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable
Tuscarawas County, Case No. 2021 AP 06 0012                                                 4


doubt." Id. at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307,

99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

       {¶ 11} Appellant was convicted of aggravated trafficking in drugs in violation of

R.C. 2925.03(A)(1) which states: "No person shall knowingly * * * [s]ell or offer to sell a

controlled substance or a controlled substance analog."

       {¶ 12} The jury heard testimony from several witnesses. Jason Brinkman, father

of the deceased, testified his son was staying in his home and he saw his son at 3:30

a.m. and everything appeared normal. T. at 117. He next saw his son at 7:00/7:30 a.m.

in a condition that prompted him to call for emergency help. T. at 119.

       {¶ 13} Tuscarawas County Coroner Investigator Catherine Clark testified to taking

blood samples from the deceased and the procedures involved in sending the samples

to a lab for testing. T. at 125-129.

       {¶ 14} Forensic toxicologist Kevin Shanks testified to the procedures involved in

receiving, testing, and interpreting blood samples. T. at 140-147. He testified the blood

samples from the deceased contained fentanyl and carfentanil, as well as a cocaine

metabolite and benzodiazepine. T. at 154-156, 159-161; State's Exhibit B. He explained

over the last several years, both fentanyl and carfentanil "have been found in the street

heroin supply." T. at 154. The fentanyl and carfentanil together would have a "synergistic

effect" (exaggerated effect) making the combination of the two drugs "more powerful than

the sum of the two drugs." T. at 158-159.

       {¶ 15} Tuscarawas County Coroner Jeff Cameron testified the deceased's cause

of death was respiratory failure and fentanyl and carfentanil intoxication. T. at 176; State's

Exhibit D. He stated the presence of these two drugs are "extremely potent synthetic
Tuscarawas County, Case No. 2021 AP 06 0012                                                5


opioids, which cause central nervous system depression." Id. He explained "[e]ssentially

the brainstem gets turned off, the patient stops breathing, respiratory failure leads to

cerebral hypoxia or lack of oxygen to the brain and within a few minutes the patient is

dead." T. at 176-177. He was one hundred percent certain the deceased's cause of

death was from the combination of the synthetic opioids of fentanyl and carfentanil. T. at

177-178.

       {¶ 16} New Philadelphia Detective Captain Shawn Nelson testified to investigating

the matter. He obtained information that led him to appellant as the seller of "the narcotics

on the night in question." T. at 184. Detective Nelson interviewed appellant and the taped

interview was played for the jury. T. at 188; State's Exhibit E. During the interview,

appellant admitted to buying a gram of heroin, dividing it, and selling "a twenty" to the

deceased. When he first went to the deceased's home, the deceased stated he did not

have any money. When appellant returned around 3:30/4:00 a.m., the deceased had the

money and the sale was conducted through an open window of the home. No drugs were

recovered from the bedroom. T. at 198.

       {¶ 17} Kelsey Couts, the deceased's girlfriend, was called by the defense. She

testified she was sleeping in the deceased's bedroom when his father entered the

bedroom around 7:00/7:30 a.m. and she then observed the deceased on the floor. T. at

208, 211. She noticed $300 was missing from her purse. T. at 209, 215. She testified

the deceased would often take her debit card or money while she was sleeping, "it was

constant with him." Id. The deceased hid his drug use from her. T. at 210.

       {¶ 18} In his appellate brief at 10, appellant argues the state "presented no

evidence showing, or even suggesting, that Mr. Arnder sold fentanyl, carfantanil, or a
Tuscarawas County, Case No. 2021 AP 06 0012                                             6


mixture of the two" to the deceased. He further argues there is no way to connect him to

the substances found in the deceased. Appellant's Brief at 11.

       {¶ 19} The weight to be given to the evidence and the credibility of the witnesses

are issues for the trier of fact. State v. Jamison, 49 Ohio St.3d 182, 552 N.E.2d 180

(1990). The trier of fact "has the best opportunity to view the demeanor, attitude, and

credibility of each witness, something that does not translate well on the written page."

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997).            We note

circumstantial evidence is that which can be "inferred from reasonably and justifiably

connected facts."   State v. Fairbanks, 32 Ohio St.2d 34, 289 N.E.2d 352 (1972),

paragraph five of the syllabus. "[C]ircumstantial evidence may be more certain, satisfying

and persuasive than direct evidence." State v. Richey, 64 Ohio St.3d 353, 1992-Ohio-

44, 595 N.E.2d 915. It is to be given the same weight and deference as direct evidence.

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991).

       {¶ 20} The jury heard appellant admit to purchasing a gram of heroin, dividing it,

and selling some to the deceased just prior to his death. The deceased's girlfriend

testified to money being missing from her purse. Both fentanyl and carfentanil have been

found in the street heroin supply. The deceased died from fentanyl and carfentanil

intoxication. No drugs were found in the deceased's bedroom.

       {¶ 21} Based upon both the direct and circumstantial evidence, we find sufficient

evidence, if believed, to support the conviction, and do not find any manifest miscarriage

of justice.

       {¶ 22} Assignments of Error I and II are denied.

                                            III
Tuscarawas County, Case No. 2021 AP 06 0012                                            7


       {¶ 23} In his third assignment of error, appellant claims the trial court erred in

imposing the maximum sentence for a felony in the fifth degree. We disagree.

       {¶ 24} Pursuant to R.C. 2953.08(A)(1), appellant is entitled to appeal as of right

the maximum sentence imposed on his conviction. Under R.C. 2953.08(G)(2), we may

either increase, reduce, modify, or vacate a sentence and remand for resentencing where

we clearly and convincingly find that either the record does not support the sentencing

court's findings under R.C. 2929.13(B) or (D), 2929.14(B)(2)(e) or (C)(4), or 2929.20(I),

or the sentence is otherwise contrary to law. State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231; State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-

Ohio-4049.

       {¶ 25} "Clear and convincing evidence is that measure or degree of proof which is

more than a mere 'preponderance of the evidence,' but not to the extent of such certainty

as is required 'beyond a reasonable doubt' in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established." Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus.

       {¶ 26} As noted by this court in State v. Taylor, 5th Dist. Richland No. 17CA29,

2017-Ohio-8996, ¶ 16:



              A trial court's imposition of a maximum prison term for a felony

       conviction is not contrary to law as long as the sentence is within the

       statutory range for the offense, and the court considers both the purposes

       and principles of felony sentencing set forth in R.C. 2929.11 and the
Tuscarawas County, Case No. 2021 AP 06 0012                                          8


     seriousness and recidivism factors set forth [in] R.C. 2929.12. State v.

     Keith, 8th Dist. Cuyahoga Nos. 103413 and 103414, 2016-Ohio-5234, ¶ 10,

     16.



     {¶ 27} R.C. 2929.11 governs overriding purposes of felony sentencing and states:



            (A) A court that sentences an offender for a felony shall be guided by

     the overriding purposes of felony sentencing. The overriding purposes of

     felony sentencing are to protect the public from future crime by the offender

     and others, to punish the offender, and to promote the effective

     rehabilitation of the offender using the minimum sanctions that the court

     determines accomplish those purposes without imposing an unnecessary

     burden on state or local government resources.           To achieve those

     purposes, the sentencing court shall consider the need for incapacitating

     the offender, deterring the offender and others from future crime,

     rehabilitating the offender, and making restitution to the victim of the

     offense, the public, or both.

            (B) A sentence imposed for a felony shall be reasonably calculated

     to achieve the three overriding purposes of felony sentencing set forth in

     division (A) of this section, commensurate with and not demeaning to the

     seriousness of the offender's conduct and its impact upon the victim, and

     consistent with sentences imposed for similar crimes committed by similar

     offenders.
Tuscarawas County, Case No. 2021 AP 06 0012                                                    9




       {¶ 28} R.C. 2929.12 governs factors to consider in felony sentencing. Subsection

(A) states the trial court "shall consider the factors set forth in divisions (B) and (C) of this

section relating to the seriousness of the conduct, [and] the factors provided in divisions

(D) and (E) of this section relating to the likelihood of the offender's recidivism."

       {¶ 29} As noted by this court in State v. Webb, 5th Dist. Muskingum No. CT2018-

0069, 2019-Ohio-4195, ¶ 17:



              Although a trial court must consider the factors in R.C. 2929.11 and

       2929.12, there is no requirement that the court state its reasons for

       imposing a maximum sentence, or for imposing a particular sentence within

       the statutory range. There is no requirement in R.C. 2929.12 that the trial

       court states on the record that it has considered the statutory criteria

       concerning seriousness and recidivism or even discussed them. (Citations

       omitted.)



       {¶ 30} "Nothing in R.C. 2953.08(G)(2) permits an appellate court to independently

weigh the evidence in the record and substitute its judgment for that of the trial court

concerning the sentence that best reflects compliance with R.C. 2929.11 and 2929.12."

State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 42.

       {¶ 31} Appellant was found guilty of aggravated trafficking in drugs in the fifth

degree. Pursuant to R.C. 2929.14(A)(5), felonies of the fifth degree are punishable by "a

definite term of six, seven, eight, nine, ten, eleven, or twelve months." By judgment entry
Tuscarawas County, Case No. 2021 AP 06 0012                                               10


filed May 6, 2021, the trial court sentenced appellant to the maximum, twelve months in

prison. The sentence is not contrary to law.

       {¶ 32} During the sentencing hearing, the trial court recited appellant's extensive

criminal history which included prior imprisonment for trafficking offenses. May 5, 2021

T. at 10-12.

       {¶ 33} In its judgment entry, the trial court noted it considered the record, all

statements, and the factors set forth in R.C. 2929.11 and 2929.12. The trial court found

the deceased suffered serious physical harm (death), appellant was out on bail before

trial when the offense was committed, appellant had prior adjudications of delinquency

and a prior history of criminal convictions including numerous drug offenses, appellant

has failed to respond favorably to past sanctions, including incarceration for trafficking in

drugs, appellant has demonstrated a pattern of drug and/or alcohol abuse that is related

to the offense and fails to acknowledge the pattern of drug and/or alcohol abuse or refuses

treatment, appellant has been scored as "very high risk" to reoffend, and appellant was

non-compliant with pretrial release supervision. The trial court further stated the R.C.

2929.12 factors indicate "recidivism is more likely" than less likely, the increasing

seriousness factors outweigh the decreasing seriousness factors, a prison term is

consistent with the purposes and principles of sentencing, and appellant is not amenable

to available community control sanctions.

       {¶ 34} Upon review, we do not find clear and convincing evidence that the record

does not support the trial court's findings or that the sentence is contrary to law. R.C.

2953.08(G)(2). The sentence is within the statutory range for a felony of the fifth degree,

and the trial court considered the R.C. 2929.11 and 2929.12 factors.
Tuscarawas County, Case No. 2021 AP 06 0012                                   11


      {¶ 35} Assignment of Error III is denied.

      {¶ 36} The judgment of the Court of Common Pleas of Tuscarawas County, Ohio

is hereby affirmed.

By Wise, Earle, P.J.

Hoffman, J. and

Wise, John, J. concur.



EEW/db